This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2348

                                    Jennie Rasmussen,
                                         Relator,

                                           vs.

                 Department of Employment and Economic Development,
                                     Respondent.

                                  Filed August 18, 2014
                                        Affirmed
                                      Smith, Judge

                  Department of Employment and Economic Development
                                 File No. 31595847-3

Jennie Rasmussen, Minneapolis, Minnesota (pro se relator)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)

         Considered and decided by Larkin, Presiding Judge; Bjorkman, Judge; and Smith,

Judge.

                         UNPUBLISHED OPINION

SMITH, Judge

         We affirm the determination of the unemployment-law judge (ULJ) that relator is

barred from withdrawing her benefit account and establishing a new one because such

withdrawal is prohibited by Minn. Stat. § 268.07, subd. 3b(c) (2012).
                                        FACTS

      Relator Jennie Rasmussen worked for North American Wholesale Floral from late

November 2012 until late July 2013. Rasmussen established an unemployment-benefits

account effective July 21, 2013. On July 23, 2013, respondent Minnesota Department of

Employment and Economic Development (DEED) sent Rasmussen a determination,

showing her potential benefits. The determination informed her that her base period was

from April 2012 to March 2013 and that her employer had reported wage information for

two quarters, October to December 2012 and January to March 2013. The determination

did not report any information for wages paid after March 2013. It advised Rasmussen

that she had until August 12, 2013 to appeal the determination and “[i]f the employer or

wage information listed is not correct,” she should “complete and return the enclosed

Wage and Employer Correction Sheet before Monday, August 12, 2013.” Rasmussen

allegedly called DEED for further information on her base period, but she did not appeal

or return a correction sheet to DEED.

      Beginning on August 7, 2013, Rasmussen received weekly unemployment

benefits for six weeks. In September 2013, she asked to withdraw her benefit account so

that her wages from April to June 2013 could be included in the calculation of her

unemployment benefits amount. An administrative clerk at DEED denied her request,

and Rasmussen appealed. After a brief hearing, a ULJ ruled that, because Rasmussen has

received unemployment benefits, “the law does not allow her to withdraw” her benefit

account. Rasmussen requested reconsideration, and the ULJ affirmed.




                                           2
                                      DECISION

       Rasmussen requests reversal of the ULJ’s decision, arguing that she relied on

erroneous oral advice from DEED regarding her base period. We may reverse or modify

a ULJ’s decision when it is affected by an error of law. Minn. Stat. § 268.105, subd.

7(d)(4) (2012). We review a ULJ’s legal conclusions de novo. Stagg v. Vintage Place

Inc., 796 N.W.2d 312, 315 (Minn. 2011).

       A benefits account may not be withdrawn after any benefits have been paid.

Minn. Stat. § 268.07, subd. 3b(c). Rasmussen received benefits for several weeks before

requesting withdrawal of her benefit account, so she is barred from withdrawing her

account.

       Rasmussen asserts that she would have delayed her request to establish an

unemployment-benefits account had she not been misinformed by DEED about her base

period. We sympathize; it seems unfair if Rasmussen’s actions were misguided by

DEED.      But we are bound by the statutory prohibition on withdrawal of an

unemployment-benefits account after payments are made, even in cases where such a

conclusion seems unfair. See Minn. Stat. § 268.069, subd. 3 (2012) (“There is no

equitable or common law denial or allowance of unemployment benefits.”); see also

State ex rel. Timo v. Juvenile Court, 188 Minn. 125, 128, 246 N.W. 544, 546 (1933)

(“The legislature is at liberty to ignore logic and perpetrate injustice as long as it does not

transgress constitutional limits.”). Also, Rasmussen was given an opportunity to correct

missing or inaccurate information in the materials that DEED used in calculating her




                                              3
unemployment-benefits amount by returning a written correction sheet, and she did not

do so. We are therefore unable to grant her relief.

       Affirmed.




                                             4